Citation Nr: 1738735	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, on an extraschedular basis. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on age.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2016).  

In March 2014 and December 2014, the Board remanded the claims for further development of the evidence.  In the December 2014 Decision and Remand, the Board denied the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss on a schedular basis.  Therefore, the remaining issue Before the board is entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.

Following the December 2014 Decision and Remand, the Court of Appeals for Veterans Claims (the Court) issued an opinion in March 2017 specifically considering the issue the Board's determination that referral for extraschedular consideration was not warranted for a service-connected bilateral hearing loss disability.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  There, the Court held that the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  The holdings and guidance from this presidential decison have been considered and incorportated in this decision.   Id. at 371.  In addition, the Board notes that the Board is not bound by any findings or conclusions claimed to be implied by its remand for development in December 2014.  Indeed, a remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  38 C.F.R. § 20.1100(b) (2017).  

The issues of entitlement to a disability rating in excess of 10 percent for bilateral tinnitus; entitlement to service connection for a heart condition, to include due to herbicide exposure; entitlement to service connection for hypertension, to include due to herbicide exposure; entitlement to a disability rating in excess of 50 percent for Posttraumatic Stress Disorder; entitlement to service connection for prostate condition, to include due to herbicide exposure; entitlement to service connection for respiratory condition, to include due to herbicide exposure; entitlement to service connection for hepatitis B, to include due to herbicide exposure; entitlement to service connection for peripheral neuropathy of the lower right extremity, to include due to herbicide exposure; entitlement to service connection for peripheral neuropathy of the lower left extremity, to include due to herbicide exposure; entitlement to service connection for peripheral neuropathy of the upper right extremity, to include due to herbicide exposure; entitlement to service connection for peripheral neuropathy of the upper left extremity, to include due to herbicide exposure; entitlement to service connection for chronic headaches; entitlement to service connection lower back pain; and entitlement to service connection for blood disorder have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.S. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.S. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are on file.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA audiological examinations in March 2010 and April 2014.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr, 21 Vet. App. at 311.  

In an August 2017 Informal Hearing Presentation, the Veteran's Representative reported that the Veteran's hearing loss had worsened since the last VA audiological examination.  In addition, the representative requested for the Veteran to be afforded a new VA examination to "fully evaluate the Veteran's current hearing loss."  Despite the Representative claims, the Board finds that a new VA audiological examination is not warranted.  As noted above, the remaining issue on appeal is whether the Veteran is entitled to a compensable disability rating for bilateral hearing loss on an extraschedular basis.  As such, reports that the "Veteran's ability to hear" has decreased falls within the schedular criteria and are irrelevant to the issue of whether the Veteran's disability presents an exceptional disability picture.  In sum, the Board finds that the duty to assist has been satisfied.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The case was referred to the Director for a decision regarding entitlement to an extraschedular rating for bilateral hearing loss.  In November 2015, such a decision was rendered.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis 

As noted in the introduction, the Board has already denied an initial compensable rating on a schedular basis for the Veteran's service-connected bilateral hearing loss.  Thus, it is the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the evidence of record, the Veteran was afforded a VA psychiatric examination in July 2007 for his service-connected Posttraumatic Stress Disorder.  There, the Veteran reported that he had been working as a butcher for the last 33 years.  He indicated that while working he "accidently chopped [some of] his fingers off with a meat cleaver, but also got his a finger caught in a meat grinder."  In respect to the amputations, the examiner stated that [t]his individual's problem behaviors include his anxiety his agitation and mental confusion as well as his preoccupation with Vietnam and his preoccupation with the deaths of family members." 

During the March 2010 VA audiological examination, the Veteran reported difficulty understanding speech.

During the April 2014 VA audiological VA examination the Veteran reported that he was issued hearing aids around 2011. But, he indicated that he does not wear them because the hearing aids make noises that cause him to feel dizzy. 

In September 2014, the Veteran's representative alleged that the Veteran's bilateral hearing loss impairs his ability to "hear warnings and safety instructions."  

In the December 2014 Decision and Remand, the Board applied the Thun analysis to determine whether the Veteran's claim warranted referral to the Director of Compensation and Pension Services for extraschedular evaluation.  There, the Board acknowledged the Veteran's previous occupation as a butcher.  In addition, the Board noted the Veteran's reports of traumatic workplace injuries, to include amputation of his fingers on at least two separate occasions.  Further, the Board considered the Veteran's assertion that his bilateral hearing loss diminished his "ability to hear warnings and safety instructions."  Ultimately, the Board concluded that there was sufficient basis to refer the Veteran's claim to the Director of Compensation and Pension Services. 

In a November 2015 decision, the Director found that entitlement to a compensable extraschedular rating was not warranted.  There, the Director dismissed the Veteran's argument that his hearing loss presents an exceptional disability picture because his hearing loss undermines his safety while working as a butcher.  Instead, the Director suggested that additional accommodations in the workplace may improve the workplace safety. As such, the disability did not indicate marked interference with employment. In addition, the Director addressed the Veteran's reports of requesting people to repeat themselves and found these reported symptoms to be wholly contemplated by the regular rating criteria.  
	
The Board now turns to each of the contended basses for enlistment to an extraschedular rating for bilateral hearing loss.  

The Veteran first asserted that his bilateral hearing loss undermines his safety in his workplace as a butcher, as evidenced by at least two amputations, and consequently presents an exceptional disability picture.  With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing machinery and safety instructions from coworkers.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  In addition, the safety risks and associated injuries asserted could be reduced or prevented with reasonable accommodations, such as the Veteran's previously issued hearing aids.  Further, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

To the extent that the Veteran's amputations may be representative of a disability that has developed as a result of his service-connected bilateral hearing loss, the Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for amputations secondary to his service-connected hearing loss.  See 38 C.F.R. § 3.155 (2017).

Next, the Board addresses whether the Veteran's difficulty understanding speech presents an exceptional disability picture.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).  Accordingly, the Veteran's reports of not understanding speech does not establish such an exceptional disability picture as to render the schedular criteria inadequate and the first prong of Thun is not met. 

Last, the Board addresses the Veteran's reports of functional impairment due to dizziness when wearing hearing aids.  The issue presented to the Board is whether the above stated symptoms are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of dizziness are related to the service-connected bilateral hearing loss.  However, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for the symptoms of dizziness, either together with or separate from hearing loss, as cholesteatoma (DC 6200) or as a peripheral vestibular disorder (DC 6204), or to obtain a rating for Meniere's syndrome (DC 6205) in lieu of hearing loss, service connection must first be established for these symptoms or the disability that accounts for these symptoms.  For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual.

In sum, the inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis is denied.


REMAND

As previously noted in the December 2014 remand, the schedular criteria for a TDIU are not met.  38 C.F.R. § 4.16(a).  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, as the Board does not have the authority to assign an extraschedular TDIU in the first instance.  38 C.F.R. §4.16(b);  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, there is evidence that shows that the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. §§ 3.340, 4.16(b).  More specifically, the evidence reflects that the Veteran ceased working in January 2009 due to his PTSD symptoms.  As such, the Board finds that referral for extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service, for consideration. 

2.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


